DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on 1/7/21 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/18, 1/3/19, 1/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The examiner notes that although the IDS have been considered, that there are references within the IDS documents that were not considered. Specifically, EP 0515642 submitted in the IDS on 1/3/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the actual foreign document has not been submitted. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Status
Claims 1-20 are pending, with claims 1-18 being examined, and claims 19-20 deemed withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” in the housing of claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2 are objected to.
Claim 1 recites “aspirates” in line 2 where it should read as “aspirate”.
Claim 2 recites “comprises” in line 2 where it should read as “comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what differentiates the automatic aspiration from the manual aspiration as recited in lines 2-3.  Is manually enabling a person to physically contact or interact with the aspiration tube? Is the process manually controlled?  
Regarding lines 6-7 of claim 1, it is unclear is the wall is the structure separating the second region from the first region. Specifically, it is unclear how the second region is related to the wall.  Although there is a wall in the first region, it is unclear if the wall is what causes the second region to be separated or of there is some additional structure.
In regards to line 8 of claim 1, it is unclear how the processing unit processes the specimen.  In what manner is the specimen processed?  Is it just moved?  Is the specimen undergoing some type of treatment? Is the specimen processing meaning that the specimen is being analyzed?  Further, what structure is defined by the “processing unit”?  
Claims 2-18 are rejected based on further claim dependency.
As to claim 2, it is unclear if the housing of claim 2 includes or relates to the wall of claim 1. Is the wall of claim 1 part of the housing?
As to claim 9, it is unclear what a cleaner is defining. Is this cleaner just a liquid?  Is the cleaner a physical structure which interacts or performs something on the tube, and if so how is the tube cleaned?
In regards to line claim 14, it is unclear how the processing unit processes the nucleic acid.  In what manner is the nucleic acid processed?  Is it just moved?  Is the nucleic acid undergoing some type of treatment? Is the nucleic acid processing meaning that the nucleic acid is being analyzed?
As to claim 15, it is unclear how the tube agitates the specimen.  Specifically, what is the interaction occurring?  Is the mere touching of the tube to the specimen enough to “agitate” or is the tube somehow interacting with the specimen through a specific function (ex: repeated suction and dispensing, mechanically stirring)?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemei, Ji (Translation of CN 205484349U; hereinafter “Ji”) in view of Nagai et al (US 20070110617; hereinafter “Nagai”; already of record).
As to claim 1, Ji teaches a specimen processing apparatus (Ji; Title, Fig. 1) comprising: 
an aspirating tube configured to aspirate a specimen in manual aspiration, and the aspiration in automatic aspiration (Ji teaches aspiration tube 7 for manual aspiration, and then teaches automatic aspiration; p. 1-2); 
a moving mechanism configured to move the aspirating tube relative to the tubes/racks to perform aspiration (Ji teaches that the aspiration is performed into and out of the tubes and racks of the manual aspiration and automatic aspiration ports, where the aspiration tube would need to move relative to the tubes/racks), between a first region in which the automatic aspiration is performed and a second region in which the manual aspiration is performed, the first region covered with a wall, the second region separated from the first region (Ji teaches first region 6 for automatic aspiration, and second region 5 for manual aspiration, where first region 6 is covered by a wall between regions 5 and 6; Fig. 1); and 
a processing unit that processes the specimen aspirated by the aspirating tube (Ji teaches the analysis of blood; p. 1-2).
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “that processes”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Ji does not specifically teach the same aspiration tube aspirates in manual aspiration and automatic aspiration, or that the aspiration tube moving mechanism is configured to move 
As to claim 2, modified Ji teaches the specimen processing apparatus according to claim 1, further comprising a housing comprises the first region inside (Ji teaches a housing with region 6 inside; Fig. 1), wherein the aspirating tube moving mechanism is configured to move the aspirating tube to the second region so that a tip of the aspirating tube is located outside the housing (Ji teaches the aspiration tube 7 moving outside of the second region in order to access a hand held tube. The modification of using the moving mechanism moving the aspiration tube of Nagai between the first and second regions of Ji has already been discussed in claim 1 above).  
As to claim 3, modified Ji teaches the specimen processing apparatus according to claim 1, wherein the aspirating tube moving mechanism is configured to move the aspirating tube linearly between the first region and the second region (Nagai teaches the linear movement of the aspirating tube movement mechanism; [48] Fig. 1-8.  The modification of using the moving 
As to claim 11, modified Ji teaches the specimen processing apparatus according to claim 1, further comprising: a controller that controls an operation of the aspirating tube moving mechanism, wherein in a condition in which the controller receives an instruction for the manual aspiration, the controller causes the aspirating tube moving mechanism to move the aspirating tube to the second region (Ji teaches an automated device that would have a controller, and where the device receives instructions for manual aspiration and automatic aspiration; Fig. 1, p. 1-2. Further, the modification of using the moving mechanism moving the aspiration tube of Nagai between the first and second regions of Ji has already been discussed in claim 1 above, where Nagai teaches a controller for controlling the device; [54, 61, 120]). 40 1-2016-065US/SMX.082.0088.NP  
As to claim 12, modified Ji teaches the specimen processing apparatus according to claim 11, wherein the controller causes the aspirating tube moving mechanism to move the aspirating tube to the first region after the manual aspiration is completed or a predetermined period of time passes after the manual aspiration is started (The modification of using the moving mechanism moving the aspiration tube of Nagai between the first and second regions of Ji has already been discussed in claim 1/11 above.  When changing from manual to automated aspiration, a predetermined amount of time would pass after manual aspiration.  Further, Ji and Nagai each teach controllers, and that the controller “causes” is functional, where Ji and Nagai are each capable of controlling the aspiration process). 
As to claim 13, modified Ji teaches the specimen processing apparatus according to claim 11, wherein in a condition in which the controller receives an instruction for the automatic aspiration during the manual aspiration, the controller causes the aspirating tube moving mechanism to move the aspirating tube to the first region after the manual aspiration is completed or a predetermined period of time passes after the manual aspiration is started (The 
As to claim 14, modified Ji teaches the specimen processing apparatus according to claim 1, wherein the specimen contains nucleic acid, and the processing unit processes the nucleic acid (What the specimen contains is a matter of intended use.  Ji teaches the processing unit analyzing a sample; p. 2). 
As to claim 15, modified Ji teaches the specimen processing apparatus according to claim 1, in the automatic aspiration, the aspiration tube agitates the specimen before the aspirating tube aspirates the specimen (Modified Ji teaches the aspiration tube. The aspiration tube of modified Ji would be capable of agitating the specimen prior to aspiration).
As to claim 16, modified Ji teaches the specimen processing apparatus according to claim 1, wherein the specimen comprises a plurality of specimens, and in the automatic aspiration, the aspirating tube aspirates the plurality of specimens from a holder holding the plurality of specimens (Ji teaches a plurality of specimens in a rack for automated processing; p. 1-2, Fig. 1).  
As to claim 17, modified Ji teaches the specimen processing apparatus according to claim 1, wherein in the manual aspiration, the aspirating tube aspirates the specimen from a specimen container held by a user (Ji teaches aspiration from a tube held by a user; p. 1-2). 
As to claim 18, modified Ji teaches the specimen processing apparatus according to claim 2, wherein the housing comprises an opening (Ji teaches an opening where aspiration tube 7 extends out of; Fig. 1), and411-2016-065US/SMX.082.0088.NP the aspirating tube moving mechanism is configured to move the aspirating tube so that the tip of the aspirating tube is located outside the housing through .
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemei in view of Nagai in view of Yamato et al (US 20110123397; hereinafter “Yamato”; already of record).
As to claim 4, modified Ji teaches the specimen processing apparatus according to claim 2, wherein the specimen comprises a plurality of specimens (Ji teaches multiple specimens; Fig. 1).
Although modified Ji does not specifically teach that there is a specimen transporting mechanism to transport the holder to the first region, the examiner believes that since Ji teaches that the rack holder for the plurality of tubes can automatically enter and exit the first suction port region (Ji; p. 2), then there would be a transport mechanism supporting the automatic movement for entering and exiting.  However, if Ji is deemed incapable of including a transport mechanism, then Yamato teaches the analogous art of a sample processing apparatus (Yamato; Title) with a specimen transporting mechanism to transport the holder to the device to be pipetted (Yamato teaches rack set region A and then transporting the rack to suctioning positions; Figs. 2, 4 [32, 34, 50-54]).  It would have been obvious to one of ordinary skill in the art to have modified the specimen processing apparatus which processes tube holders in an automated fashion of modified Ji to have included a specimen transporting mechanism for transporting the racks to the device as in Yamato because Yamato teaches that using a rack transport device enables racks to be transferred to the suction position (Yamato; [50-54]).
As to claim 5, modified Ji teaches the specimen processing apparatus according to claim 4, wherein the aspirating tube moving mechanism is configured to move the aspirating tube in a first direction linearly between the first region and the second region and to cause the aspirating tube to aspirate the plurality of specimens sequentially, and the specimen transporting mechanism configured to transport the holder in a second direction orthogonal to the first direction (The modification of using the moving mechanism moving the aspiration tube of Nagai between the first and second regions of Ji has already been discussed in claim 1 above, and the modification of the specimen processing apparatus which processes holders of modified Ji to include the transporting mechanism of Yamato has already been discussed in claim 4 above.  The resulting modifications result in the tube moving mechanism moving from left to right in Ji between the regions, and the specimen transporting mechanism moving into the page and then left to right and back out of the page; see Ji Figure 1)39. 1-2016-065US/SMX.082.0088.NP 
As to claim 6, modified Ji teaches the specimen processing apparatus according to claim 4, wherein the housing accommodates the specimen transporting mechanism (The modification of the specimen processing apparatus which processes holders of modified Ji to include the transporting mechanism of Yamato has already been discussed in claim 4 above.  Yamato teaches that the transporting mechanism is accommodated by the housing; Figs, 1, 2, 4). 
As to claim 7, modified Ji teaches the specimen processing apparatus according to claim 4, wherein the housing accommodates a setting position in which the holder is set and a transporting path in which the holder is transported from the setting position to the first region (The modification of the specimen processing apparatus which processes holders of modified Ji to include the transporting mechanism of Yamato has already been discussed in claim 4 above.  Yamato teaches that there is a setting portion A in the housing and in which the holders are moved via the transporting mechanism to the suction position; Figs. 2, 4 [32, 34, 50-54]). 
As to claim 8, modified Ji teaches the specimen processing apparatus according to claim 7, wherein the housing comprises a lid, and the holder can be set in the setting position in a condition in which the lid is open (Ji teaches a lid and enabling the holder to be set in the setting position; Fig. 1.  Further, the modification of the specimen processing apparatus which processes holders of modified Ji to include the transporting mechanism and setting position of Yamato has already been discussed in claims 4/7 above. Yamato teaches a housing and a lid in figure 1 where the holder can be set in the setting position when the lid is open; Figs. 1, 2, 4). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemei in view of Nagai in view of Nagai et al (US 20070122309; hereinafter “Nagai II”).
As to claim 9, modified Ji teaches the specimen processing apparatus according to claim 1, the aspirating tube, and the corresponding aspiration tube moving mechanism (see claim 1).
Modified Ji does not specifically teach a cleaner configured to clean the aspirating tube, wherein the aspirating tube moving mechanism is configured to move the aspirating tube to the cleaner. However, Nagai II teaches the analogous art of a specimen processing apparatus (Nagai II; Title) a cleaner configured to clean the aspirating tube, wherein the aspirating tube moving mechanism is configured to move the aspirating tube to the cleaner (Nagai II; [69] Fig. 8).  It would have been obvious to one of ordinary skill in the art to have modified the specimen processing apparatus and aspiration tube of modified Ji to include the cleaner as in Nagaii II because Nagaii II teaches that the cleaner enalbes the aspiration tube to be washed (Nagaii; [69, 78, 79]), and also that using the cleaner of Nagaii enables washing without precise positioning (Nagaii; [80]).
As to claim 10, modified Ji teaches the specimen processing apparatus according to claim 9, with the cleaner and first and second region (see above). 
Modified Ji does not specifically teach the cleaner is located between the first region and the second region. However, without some statement of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the cleaner of modified Ji to be between the first and second region to allow for more efficient cleaning between samples since the aspiration tube would be able to access the cleaner when switching between regions since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda,  104 USPQ 400.'
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798